DETAILED ACTION
Claims 1-19 are allowed.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present invention discloses a containerized system for providing high level of resiliency in container platforms implementing service mesh systems and for providing dynamic latency responses based on latency conditions during operation of the containerized computing system. More specifically, the instant application teaches a resiliency controller adapted to predict, based on historical container operation information such as system latency information and message priority, a cause of latency associated with execution of a plurality of client requests, and based on the predicted cause of latency, determining a latency control action to be performed in response to a latency condition by using a regressor algorithm and a weighted combination of inputs. The present invention therefore teaches intelligent and dynamic resiliency mechanisms capable of predicting latency behaviors of the system and to dynamically adjust responses to unexpected resiliency issues based on an automatic choice of resiliency response to be performed by the system. Accordingly, latency control systems claimed by the instant application can intelligently identify a reason causing an experienced latency issue and may use that information as feedback when selecting a response (i.e. the claimed regressor algorithm and weighted combination of inputs), as well as when improving the response. None of the prior art 
Relevant prior arts have been identified as follow:

Salamatov et al. (US 9,647,957) teaches a computing device provides a first server. The first server receives a primary request associated with a client. In response to receiving the primary request, the first server processes the primary request to generate a response message. As part of processing the primary request, the first server sends a secondary request to a second server after a delay period expires. The second server accesses a resource as part of processing of the secondary request. The duration of the delay period depends at least in part on a recent latency level of the client with regard to the resource. In this way, the first server throttles access to the resource.  

Lee et al. (US 10,732,873) teaches a data store is accessed that stores a collected historical record of performance metrics for input/output operations executed at a storage device that is part of a group of storage devices that are configured to provide a fault resiliency function. A performance profile is determined for the selected storage device based on selected performance metrics of the historical record. A difference between the performance profile for the storage device and a characteristic performance profile for similar storage devices is determined. When the difference exceeds a predetermined deviance threshold, selected I/O requests designated for the selected storage device are redirected to another device of the group of storage devices.

Jenkins et al. (US 20120072570) teaches various embodiments for modifying network site behavior. At least one session-level performance metric associated with a client is 

Petite et al. (US 20050198285) teaches an overload manager device including a monitoring function for evaluating successive values of the server operation parameter as a function of time, a first logic function capable of evaluating a first condition, which involves whether the server operation parameter passes a first threshold value in a first direction, a second logic function capable of evaluating a second condition, which involves whether a server operation parameter passes a second threshold value in a second direction, with the second direction being opposite to the first direction, and extending from the first threshold value to the second threshold value, and a request supervisor operable for starting rejection of input requests, upon verification of a third condition, related to the verification of at least one of the first and second conditions, and terminating rejection of the input requests upon verification of a fourth condition related to the verification of the second condition.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/Examiner, Art Unit 2454                                                                                                                                                                                                        
/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454